

117 HR 4365 IH: Chaplains Memorial Preservation Act
U.S. House of Representatives
2021-07-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4365IN THE HOUSE OF REPRESENTATIVESJuly 6, 2021Mr. Lamborn (for himself, Mrs. Hartzler, and Mr. Keating) introduced the following bill; which was referred to the Committee on Veterans' Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo preserve the memorials to chaplains at Arlington National Cemetery, and for other purposes.1.Short titleThis Act may be cited as the Chaplains Memorial Preservation Act.2.Preservation of memorials to chaplains at Arlington National Cemetery(a)Updates to memorialsThe National Conference on Ministry to the Armed Forces, or any successor organization recognized in law for purposes of this Act, may, at no cost to the Federal Government—(1)(A)update the memorial to Protestant chaplains located in Arlington National Cemetery, Virginia, with a granite, marble, or other stone base to host the bronze plaque of the memorial; (B)add an additional plaque to such base that includes the name of each chaplain, verified as described in subsection (b), who died while on active duty since the original memorial was placed; and (C)make such other updates and corrections to the memorial as may from time to time be needed as determined by the National Conference on Ministry to the Armed Forces or such successor organization; and(2)make such updates and corrections to the memorial to Catholic chaplains and the memorial to Jewish chaplains located in Arlington National Cemetery as may from time to time be needed as determined by the National Conference on Ministry to the Armed Forces or such successor organization. (b)Verification of namesThe National Conference on Ministry to the Armed Forces, or any successor organization recognized in law for purposes of this Act, may verify with the Chief of Chaplains of the Army, the Chief of Chaplains of the Navy, the Chief of Chaplains for the Air Force and the Space Force, and such agencies of the Department of Defense as the Secretary of the Army considers appropriate, the names of chaplains for memorialization in Arlington National Cemetery. (c)Rule of constructionNothing in this Act may be construed as authorizing the expansion of any monument or memorial that is located in Arlington National Cemetery as of the date of the enactment of this Act. 